DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12-23-2020 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tatsumi et al., JP2014105131, cited herein according to a machine translation, in view of Moody et al., US PGPub. No. 2012/0021175.
Regarding claims 1, 6, and 9, Tatsumi teaches a cutting tool made from a sintered body of cubic AlxCr1-xN particles combined with binder particles (¶ [0025], [0050], [0060]). Tatsumi teaches that the particles may have a size 0.1-5 microns (¶ [0064]) and that the value for “x” may be 0 < x < 1 (¶ [0060]). When a claimed range overlaps with or lies inside a range disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I).
The teachings of Tatsumi differ from the present invention in that Tatsumi does not teach the use of Al2O3 or AlON as the binder particle material. Moody, however, teaches a similar sintered body 
 
Regarding claim 3, Tatsumi teaches that the second particle group may be present in an amount of 5-70 vol. % (¶ 0066]).

Regarding claims 4 and 5, Tatsumi teaches that the material may comprise cubic boron nitride present in an amount of 5-70 vol % (¶ [0065]-[0066]). 

Response to Arguments
Applicant’s arguments filed 12-23-2020 have been considered but are not persuasive. Regarding the combined teachings of Tatsumi and Moody, Applicant argues that one of ordinary skill in the art would not look to the teachings of Moody regarding the use of alumina as a binder or sintering agent for the AlxCr1-xN particles of Tatsumi because Tatsumi teaches cubic particles while Moody teaches alumina used in conjunction with polycrystalline AlN. Tatsumi’s teaching of “cubic” particles, however, is not inconsistent with Moody’s teaching of “polycrystalline” powders. In the specification of Tatsumi it is clear that “cubic” refers to the crystal packing structure of the ceramic material. Moody’s “polycrystalline,” on the other hand, refers to particles with numerous small, randomly-oriented areas of crystalline material (as opposed to a monocrystalline or “single crystal” material). Moody does not teach 
 Applicant further argues that Moody teaches away from the use of a sintering aid based on Moody’s paragraphs [0005] and [0006], in which Moody teaches that the use of a sintering aid may lead to various disadvantages. This argument is unpersuasive because, while Moody teaches that the use of a sintering aid may lead to various disadvantages, Moody also explicitly teaches in paragraphs [0004]-[0005] that the use of alumina as a sintering aid and/or binder is a known method in the art, and that alumina is included in such ceramic materials in order to achieve an acceptable density and to hold powders together as they are pressed. Given these explicit teachings by Moody that the use of alumina is known to be effective in the art, Moody cannot reasonably be construed to be “teaching away” from the use of alumina as a sintering aid or binder, even if the use of alumina as a sintering aid or binder is not taught the be the most preferable option by Moody. 
Finally, Applicant argues that the claimed product demonstrates unexpected results that are sufficient to overcome a prima facie finding of obviousness, citing the data of Table 1. This argument is unpersuasive because Tatsumi explicitly teaches the use of cubic AlxCr1-xN particles to result in excellent wear resistance when used in the creation of a cutting tool (¶ [0012], [0032]), and so the superior performance of the claimed material cannot be considered an unexpected result. Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 II). As Tatsumi discloses 
xCr1-xN to result in excellent wear resistance, applicant’s discovery of a specific range of values for “x” that results in the best wear resistance cannot distinguish the claimed invention. Finally, it not clear what criteria Applicant has used to deem some values of “x” as resulting in an unexpected result. For example, it is unclear why Sample No. 2 of Applicant’s Table 1 is not regarded as within the bounds of the purported “unexpected result” while Sample No. 3 is included in the bounds.



















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692.  The examiner can normally be reached on Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IAN A RUMMEL/Primary Examiner, Art Unit 1785